DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2021 has been entered.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or fairly suggest at least the following in combination with the other recited elements and limitations: a stroller having first and second rotatable members with respective first and second plates; these plates are pivotally mounted symmetrically about a pivot member along a common pivot axis, the pivot member comprising a rear wheel support for the stroller; wherein a retractable tip extended from the pivot member locks and releases the first and second rotatable members.
The closest prior art is U.S. Pat. No. 6,102,431 to Sutherland et al. which discloses a stroller with a retractable tip mounted within a rear wheel assembly and which locks and unlocks a pair of rotating disks, but does not provide for the juxtaposed pivot plates that rotate about a common pivot axis; and U.S. Pat. No. 6,513,827 of Barenbrug which discloses a stroller with aligned rotating disks in a pivot member with radially insertable tip that locks and unlocks the pivot member, but does not provide for two rotating disks that are locked by a rear leg-disposed retractable tip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/STEVE CLEMMONS/Primary Examiner, Art Unit 3618